Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
    Response to Amendment 
Applicant's argument filed on 12/14/2021 has been fully considered but not persuasive, and they are as follows. Applicant traverses against rejection of claims 1 – 15. 
Applicant argues that Rella (US 2015/0007 638) is not prior art, because the effective date of Rella is after the instant application’s effective filing date. This is persuasive and examiner has withdrawn the rejection.  
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner asserts that newly found Burkhart (US 4, 164, 138) discloses all deficiencies of Marino. 
	Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Marino (US PGPUB 20100198736 A1) in view of Burkhart (US 4,164,138 A) substantially satisfy the limitations of claims 1 and 17.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
Claims 1 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marino (US PGPUB 20100198736 A1) in view of Burkhart (US 4,164,138 A) hereinafter Burkhart.
Regarding to Claim 1; Marino teaches a method of gas leak detection and localization, the method [method 0006 and 0011] comprising: 
 5Performing one or more primary gas concentration (figures 1 and 14 also see paragraphs 0069 and 0148), wherein the primary gas concentration measurements (figures 1 and 14 also see paragraphs 0069 and 0148), are measurements of local gas 10concentration. 

 automatically determining whether or not a gas leak is present at the potential gas leak locations [paragraphs 0183 and 0394, “to measure, monitor, assess or to provide or an early warning system for leakage from such carbon capture and storage projects is available] based on the 15primary gas concentration measurements (figures 1 and 14 and also see paragraphs 0069 and148); and the automatic spatial scale analysis (figures 6 and 11 also see paragraphs 0216 and 0226);
 wherein the automatic spatial scale analysis (figures 6 and 11 also see paragraphs 0216 and 0226); includes providing an estimated distance between a measurement position and a leak source (figures 4, 5 and 34 also see paragraphs 0357, 394 and 397), based on the 20automatic spatial scale analysis of the primary gas concentration (figures 6 and 11 also see paragraphs 0216 and 0226); and
 providing a leak indication at the potential gas leak locations to an end user (figures 5 and17 also see paragraphs 0222, 0163 and 0263 “Human Machine Interface (HMI) 907 allowing the operator to visualize functions as the system is operating”) and providing the estimated 25distance to the end user (figures 4, 5 and 34 also see paragraphs 0357, 394 and 397).  
Marino does not explicitly teach  the moving platform, measurements from a moving platform that proceeds along at least one platform track disposed in proximity to one or more potential gas leak locations; measurements along some or all of the at least one platform track.
However, Burkhart teaches; the moving platform (figure 1 vehicle 12 equipped with a gas leak detection system) measurements from a moving platform (12) that proceeds along at least one platform track (abstract, figure 1, also see Col.3 line 26-32, “A 5 second response time is approximately equal to 22 feet, or about the length of the vehicle. Accordingly, any response time less than 5 seconds will permit the vehicle to travel more rapidly, without having to back up to get to a leak. Similarly, longer times of response would require that the vehicle back up and otherwise lose time and perhaps interfere with traffic), disposed in proximity to one or more potential gas leak locations measurements along some or all of the at least one platform track (figure 7 also see Col. 5 lines 1 – 15, “In the following analysis the fact that the gas density at any point is inversely proportional to the square of the distance to the particular point from the leak vent will be employed”).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Burkhart’s moving platform within Marino’s system in order to a moving platform to detect the gas leak disposed near one or more potential gas leak location in order to scanning multiple locations in a short period of time is permissible since it was known for the moving platforms to cover locations faster and the moving platform is significantly higher than one performing the same test on foot. 
Regarding to Claim 2; Marino teaches, wherein the automatic spatial scale analysis (figures 6 and 11 also see paragraphs 0216 and 0226); of the primary gas concentration measurements (figures 1 
Regarding to Claim 3; Marino teaches, wherein the estimated distance is 5determined in part by the estimated horizontal width of the gas plume [see paragraphs 0214 and 0338].   
Regarding to Claim 4;  Marino teaches, wherein the spatial scale analysis comprises providing a gas leak plume model, and  10inverting the gas leak plume model to determine a source distance from a measured concentration gradient (Figures 17 - 22 also see paragraphs 0152 – 0153 “All data are transmitted via wireless or other means of telemetry 407 to data centers that manage and incorporate the data 408 in one or more models 409 that ultimately are converted to metric tons of biogenic or fossil fuel derived carbon 410”).  
Regarding to Claim 5; Marino teaches, further comprising including real time measured atmospheric data into the gas leak plume 15model [see paragraphs 0006, 0016 and 0197].  
Regarding to Claim 6; Marino teaches,
 Wherein the primary gas concentration measurements include simultaneous measurements from two or more 20vertically separated locations on the moving platform (abstract, figure 17 and see paragraphs 0022, 0272 and 292), and
 Wherein the automatic spatial scale analysis of the primary gas concentration measurements comprises determining an estimated vertical width of a gas plume from the primary gas concentration measurements (figure 17 and see paragraphs 0022, 0268 and 292).  
Regarding to Claim 7; Marino teaches, wherein the estimated distance is determined in part by the estimated vertical width of the gas plume [see paragraphs 0268].  
Regarding to Claim 8; Marino teaches, wherein simultaneous primary gas concentration measurements are provided by two or more instruments having separated inlets (figure 7 the inlet 34 also see paragraph 0226).  
Regarding to Claim 9; Marino teaches, wherein simultaneous primary gas concentration measurements are provided by a gas handling system having two or more separated inlets and capable of providing two or more simultaneously acquired samples to a 10single instrument in sequence (figures 6 and 14 also see paragraphs 0148 and 0303).  
Regarding to Claim 10; Marino teaches, wherein simultaneous primary gas concentration measurements are provided by switching a single instrument between two or more separated inlets (figures 6 and 9 also see paragraphs 0291 02267).  
Regarding to Claim 11; Marino does not explicitly teach, wherein the primary gas concentration measurements are optical absorption measurements made in a resonant optical cavity disposed in an instrument in the moving platform.  
However, Burkhart teaches wherein the primary gas concentration measurements are optical absorption measurements made in a resonant optical cavity disposed in an instrument in the moving platform (figure 1 vehicle 12 also see Col. 2 lines 3 – 10, “substantially all of air which is picked up is 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Burkhart’s a resonant optical within Marino’s system in order to a moving platform to detect the gas leak disposed near one or more potential gas leak location in order to scanning multiple locations in a short period of time is permissible since it was known for the moving platforms to cover locations faster and the rate of movement for the moving platform is significantly higher than one performing the same test on foot.  
Regarding to Claim 12; Marino does not explicitly teach, further comprising performing one or more stationary gas concentration measurements when the platform is stationary.
 However Burkhart teaches further comprising performing one or more stationary gas concentration measurements when the platform is stationary (Col. 3 lines 34 – 45; “An interrelated factor is that commercially available sensing instruments burn about 1.5 liters per minute of air. This is only 25 cubic centimeters per second. If a big blower is employed to bring in a large sample and move it to the instrument quickly, then the instrument can only bring in a small fraction of the air, with consequent dilution of the sample. Similarly, if all the air which is brought in is being routed to the analyzing instrument, a 5 second response time means that you should not have more than 125 cubic centimeters of air in the entire system. Accordingly, for high concentration analysis and low response time it has been determined that the entire capacity of the system should be less than 100 cubic centimeters. In this way the response time is held to less than 4 seconds”).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Burkhart’s a stationary platform within Marino’s system in order to a moving platform to detect the gas leak disposed near one or more potential gas leak location in order to scanning multiple locations in a short period of time is permissible since it was known for the moving platforms to cover locations faster and the rate of movement for the moving platform is significantly higher than one performing the same test on foot.  
Regarding to Claim 13; 25 Marino does not explicitly teach, wherein the leak indication is a binary yes/no indication of whether or not a leak is present.  
However, Burkhart teaches, wherein the leak indication is a binary yes/no indication of whether or not a leak is present (figure 3 also see Col. 4 lines 22 - 28).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Burkhart’s binary within Marino’s system in order to a moving platform to detect the gas leak disposed near one or more potential gas leak location in order to scanning multiple locations in a short period of time is permissible since it was known for the moving platforms to cover locations faster and also prevent any airborne infection to the person performing the test because the person stays at the 
Regarding to Claims 14 and 15; Marino teaches, further comprising providing a display (figures 21 and 22B also see paragraphs 0253 and 0264) showing a map [see paragraph 0198] with leak figures (figures 4 and 5 also see paragraph 0222) superposed on the map [see paragraph 0198] to show detected leaks, wherein the leak figures include pointers showing the locations of detected leaks (figure 6 also see paragraph 0223), 5and wherein sizes of the leak figures are scaled with a difference between the measured concentration and a local background level (figures 6 – 35 also see paragraphs 0265 and 0395).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856